                               UNITED DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

HOWARD A. PETERS, III
R. BEVERLY PETERS,

       Plaintiffs,
vs.                                                        CASE NO: 8:20-cv-02080

CHEVAL GOLF AND ATHLETIC
CLUB, LLC, a Florida Limited Liability
Company,

      Defendant.
___________________________________/

      NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES

       Please take notice of the appearance of Richard J. McIntyre, Esquire of McIntyre

Thanasides Bringgold Elliott Grimaldi Guito & Matthews, P.A. as counsel of record for the

Defendant, Cheval Golf and Athletic Club, LLC.

       I hereby designate the following email addresses for service of documents in this matter:

               rich@mcintyrefirm.com and leslie@mcintyrefirm.com

                                                 Respectfully submitted,

                                                 /s/Richard J. McIntyre, Esquire
                                                 __________________________________
                                                 Richard J. McIntyre, Esquire
                                                 Florida Bar No: 0962708
                                                 McIntyre Thanasides Bringgold Elliott
                                                 Grimaldi Guito & Matthews, P.A.
                                                 500 East Kennedy Blvd., Suite 200
                                                 Tampa, FL 33602
                                                 Phone: 813-223-0000
                                                 Email: rich@mcintyrefirm.com;
                                                 leslie@mcintyrefirm.com
                                                 Counsel for Cheval Golf and Athletic Club, LLC
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via the

CM/ECF service to: William J. Cantrell, Esquire, Dorrella L. Galloway, Esquire Cantrell Zwetsch,

P.A., wcantrell@czeblaw.com; dgallaway@czeblaw.com; lcaulder@czeblaw.com, on this 15th

day of September, 2020.

                                                 /s/Richard J. McIntyre, Esquire
                                                 __________________________________
                                                 Richard J. McIntyre, Esquire
